Case 1:20-cv-00247-TSK-MJA Document 14 Filed 09/21/21 Page 1 of 2 PageID #: 48




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                     Clarksburg

ERIC DRAKE,

                      Plaintiff,

              v.                                          Civil Action No. 1:20-CV-247
                                                          Judge Kleeh

JOSEPH ROBINETTE BIDEN, JR.,

                      Defendant.

               ORDER ADOPTING REPORT AND RECOMMENDATION

       The above referenced case is before this Court upon the magistrate judge’s

recommendation that plaintiff’s pro se Motion for Nonsuit Without Prejudice of It’s

Refiling Against Defendant Joseph R. Biden Jr. [Doc. 5] be granted.

       This Court is charged with conducting a de novo review of any portion of the

magistrate judge’s report to which a specific objection is registered, and may accept, reject,

or modify, in whole or in part, the recommendations contained in that report. 28 U.S.C.

§ 636(b)(1). However, absent prompt objection by a dissatisfied party, it appears that

Congress did not intend for the district court to review the factual and legal conclusions of

the magistrate judge. Thomas v. Arn, 474 U.S. 140 (1985). Additionally, any party who

fails to file timely, written objections to the magistrate judge’s report pursuant to 28 U.S.C.

§ 636(b)(1) waives the right to raise those objections at the appellate court level. United

States v. Schronce, 727 F.2d 91 (4th Cir. 1984), cert. denied, 467 U.S. 1208 (1984). No

objections have been filed to the magistrate judge’s report and recommendation.




                                              1
Case 1:20-cv-00247-TSK-MJA Document 14 Filed 09/21/21 Page 2 of 2 PageID #: 49




       A de novo review of the record indicates that the magistrate judge’s report

accurately summarizes this case and the applicable law. Accordingly, the magistrate

judge’s report and recommendation is AFFIRMED, and plaintiff’s pro se Motion for Nonsuit

Without Prejudice of It’s Refiling Against Defendant Joseph R. Biden Jr. [Doc. 5] is

GRANTED. This Court further DIRECTS the Clerk to STRIKE this case from the active

docket of this Court.

       The pro se motion to proceed in forma pauperis [Dkt. No. 2] is DENIED AS MOOT.

       The Clerk is directed to transmit copies of this Order to any counsel of record and

to mail a copy to the pro se plaintiff.

       DATED: September 21, 2021.




                                                ______________________________
                                                THOMAS S. KLEEH
                                                UNITED STATES DISTRICT JUDGE




                                            2
